Per Curiam,
This appeal is from an order opening a judgment entered upon a note alleged to have been given by a mother to her daughter. In view of the testimony offered in support of the application to open the judgment — a recital of which would serve no good purpose — the court below would have clearly erred if it had not granted the relief prayed for; and this is all that need be said in answer to the complaint of the appellant that error was committed by the order or decree from which she has appealed.
Appeal dismissed at appellant’s costs.